Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group IV, claims 62-70, in the reply filed on 2/18/2022 is acknowledged.

Claim Objections
Claims 65 and 67-70 are objected to because of the following informalities: Claim 65 is missing a period.  Claims 67-70 each recite “modeling” and further recite “modelling.”  The spelling of “modeling” should be constituent throughout the claims.  This is to clarify the antecedent basis where “modelling” refers back to the word “modeling” previously cited in each claim.   Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 62-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 
Further regarding claim 63, the claim recites “provides a dose to the tunor” of the method of claim 62.   As “tunor” is not a term of art, nor is it defined by the application, it’s unclear what a “tunor” is.   Claims 64-65 also recites “tunor” and are indefinite for the same reason.  Further, there is no tunor recited prior to the limitation “provides a dose to the tunor” in claim 63 or the claims from which it depends.  As such, the limitation “provides a dose to the tunor” lacks sufficient antecedent basis.  Further regarding claim 63, the claim recites “which provides a dose to the tunor before exceeding a maximum dose permissible in nearby tissue.”  It’s unclear what is in the scope of “a maximum dose permissible,” what constitutes “permissible” within the meaning of the claim.  Further, “ in nearby bone tissue” is a relative term.  The scope of the term “nearby” is not defined by the claim, the specification 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 62-70 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20140328461 to Gertner (IDS filed 1/31/2019).   As an initial matter concerning claim interpretation, the preamble of claim 62 recites “using the system of claim 22,” but the body of the claim does not specify how the system of claim 22 is used, and the method steps that comprise the body of the are complete in and of themselves.   “A claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use ‘can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.’ Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81.” MPEP 2111.02, II.   For the purpose of comparing the claims to the prior art, this language “using the system of claim 22” in the preamble will be construed as an intended use of the method, as the body of claim 62 nowhere makes or uses the system of claim 22, and the method steps that make up the body of claim 62 are considered to “fully and intrinsically set forth all of the limitations of the .
Gertner teaches a method of treating disease, such as tumors, comprising, prior to treating the disease, performing a Monte Carlo calculation to ascertain an x-ray energy distribution inside a target site of the disease; and delivering x-rays into the target site with an energy spectrum and direction determined by the Monte Carlo calculation (abstract, paragraphs 7-86, 149, 269, 270-275, and 309).   The Monte Carlo calculation is used to predict the x-ray beam energy levels and set boundary limits for modeled x-ray beams within the target site (paragraphs 274-275).  The calculation is done to predict efficient modeled beams and angle for the disease, the calculation is done to plan how to maximize dose to the target tissue while minimizing dose to the tissue surrounding the target tissue (paragraph 51).   The surrounding tissue where the dose is minimized may be bone tissue (paragraphs 231, 273, 282, and 292).  The calculation accommodates in the modeling a distribution of bone and soft tissue, including a tumor region to be treated (paragraphs 7-8 and  231, 273, 282, and 292).   The calculation accommodates in the modeling a concentration profile and/or material and size of the one or more phosphors in the tumor region, or emitted light distribution from the one or more phosphors (paragraphs 16-24, 80, 84, 170,  211, 277, and 306-308).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 62-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,940,329.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patent claims.  The patent claims are directed to a method for treating a disease in a subject in need thereof, comprising: prior to treating the disease, performing a Monte Carlo calculation to ascertain an x-ray energy distribution inside a target site of the disease; and delivering a phosphor-containing drug activator and a photoactivatable drug to the target site of the disease in a distribution within the target site as determined by the Monte Carlo calculation, wherein the phosphor-containing drug activator is activatable from the Monte Carlo calculation derived x-ray exposure for treatment of the target site of the disease, wherein the phosphor-containing drug activator comprises: an admixture or suspension of one or more phosphors capable of emitting ultraviolet and visible light upon interaction with x-rays; wherein a distribution of the phosphors in the diseased target site or an x-ray dose to the diseased site or both is based on the Monte Carlo calculation derived x-ray dose (patent claim 1), wherein performing a Monte Carlo calculation comprises introducing a modeled beam of x-rays from different angular directions in order to ascertain which direction provides a dose to the target site of the disease before exceeding a maximum dose permissible in nearby bone tissue (patent claim 2), wherein performing a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


March 21, 2022